DETAILED ACTION

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with James Crawford on 09/09/21.
The application has been amended as follows: 

In claim 6 line 1, --stored on a non-transitory computer-readable medium-- was inserted after “program”.

Allowable Subject Matter
Claims 1-6 are allowed.
The following is an examiner’s statement of reasons for allowance:
Buggenthin et al. US 2021/0089016 discloses an object recognition apparatus for automatic detection of an abnormal operation state of a machine including a machine tool operated in an operation monitored by at least one camera configured to generate camera images of a current operation scene.  The generated camera images are supplied to a processor configured to analyze the current operation scene using a trained artificial intelligence module 
However, Buggenthin discloses that the objects expected in the operation scene during a normal operation state of the machine are derived using a CAD model and/or a CAM program stored in a local memory (e.g., [0031]].
Buggenthin (and other prior art of record which generally teach comparing camera images to expected data to detect abnormalities) fails to teach or fairly suggest that the expected data is generated via “a data acquisition unit configured to acquire operating data while a machine tool operates for a predetermined time; a CG generation unit configured to generate computer graphics virtually showing that the machine tool operates for the predetermined time from the acquired data”, such that the image is compared with the computer graphics for the predetermined time, as recited in claims 1, 5, and 6, in combination with the remaining features and elements of the claimed invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN A JARRETT whose telephone number is (571)272-3742.  The examiner can normally be reached on M-F 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Lo can be reached on 571-272-9774.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/RYAN A JARRETT/Primary Examiner, Art Unit 2116                                                                                                                                                                                                        
09/10/21